United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                         April 11 , 2008

                                             Before

                           FRANK H. EASTERBROOK,  Chief Judge

                           KENNETH F. RIPPLE, Circuit Judge        

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐4356
                                                      Appeal from the United States District 
UNITED STATES OF AMERICA,                             Court for the Central District of 
     Plaintiff‐Appellee,                              Illinois.

       v.                                             No. 05‐30096

DONDI McINTOSH,                                       Jeanne E. Scott,
    Defendant‐Appellant.                              Judge.



                                           O R D E R

      It is ORDERED that the first line of this court’s order in this case, issued 
March 19, 2008, be amended to read as follows:

        Dondi McIntosh pleaded guilty to conspiracy to distribute at least five kilograms of
cocaine, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), and use of a telephone in a drug offense,
see 21 U.S.C. § 843(b).